DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 has been considered by the examiner. It is noted that foreign references and NPL are provided in the file of parent application 15/128946.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference numeral “29” mentioned in [0058] of the specification as filed is not in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: All paragraph numbers refer to the specification as filed:
[0039]: three instances where “travel app 21” should be changed to “travel app 9”;
[0040]: three instances where “travel path module 51” should be changed to “travel path module 81-1”;
[0042]: “wellness planner module 51” should be changed to “wellness planner module 81-3”;
[0043]: “wellness planner module 53” should be changed to “wellness planner module 81-3”;
[0044]: “wellness planner module 51” should be changed to “wellness planner module 81-3”;
[0044]: “environment controller interface module 69” should be changed to “environment controller interface module 81-9”;
[0044]: “seat controller interface module 67” should be changed to “seat controller interface module 81-7”;
[0052]: “travel path module 51” should be changed to “travel path module 81-1”;
[0054]: “user input 37” is incorrect as 37 is used previously to denote a footrest in Fig. 2;
[0055]: “travel path module 51” should be changed to “travel path module 81-1”;
[0055]: Examiner suspects that the reference to 109-2 should be changed to 109-1 and the reference to Figure 7A should be changed to Figure 8A;
[0056]: Examiner suspects that the reference to Figure 7B should be changed to Figure 8B;
[0057]: “travel path module 51” should be changed to “travel path module 81-1”;
[0058]: “travel path module 51” should be changed to “travel path module 81-1”;
[0060]: “travel path module 51” should be changed to “travel path module 81-1”;
[0071]: “Figure 11” should be changed to “Figure 9”.
Appropriate correction is required.

Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  “each scheduled events is” should read either “each scheduled event is” or “each of the scheduled events is”. Appropriate correction is required. (It is understood, though not explicit, that “scheduled events” refers to events included in the dynamic event schedule.) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5, 9, 16, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 5, 9, 16, and 20, the claims recite “the travel path data” (line 2 of claim 5; line 2 of claim 9; line 2 of claim 16; line 1 of claim 20). There is no antecedent basis for this term; therefore it is not clear what it is intended to refer to, rendering the entire limitation indefinite. For the purpose of examination, Examiner will adopt the understanding that it is intended to refer to the dynamic event schedule.
Regarding claim 23, the claim refers to “the method of claim 10”. Claim 10 is a system claim. Therefore it is not clear what “the method of claim 10” is. For the purpose of examination, Examiner will adopt the understanding that the claim is intended to refer to independent method claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2007/0282159 A1) in view of Kneller (US 2009/0108649 A1).
Regarding claim 1, Sato teaches a system for dynamic travel event scheduling, comprising one or more processors ([0119]: “computer”) configured to: 
step S101; [0071], [0119]); 
generate data defining a dynamic event schedule based on the retrieved data, the dynamic event schedule including at least one event associated with at least one action output (Fig. 5-6 and related text); and
[…]:
	[…];
identify one or more affected events of the dynamic event schedule […] ([0101], [0115]: reduce or increase sleeping duration, i.e. advance or delay arousal event); and 
provide one or more action outputs to control the passenger's travel environment based on the at least one event (Fig. 7 and related text).  
Sato teaches that affected events are identified based on “degree of pleasantness of sleep” and “degree of tiredness” ([0101]) but Sato teaches that these states are determined based on a questionnaire prior to the flight ([0080]). Therefore, Sato does not teach “during the at least one scheduled journey: receive one or more sensor inputs providing information on the physiological state of the passenger and/or environmental conditions in the vicinity of the passenger” or that affected events are identified “based on the received sensor inputs”. However, Kneller teaches an anticipatory passenger cabin which monitors a passenger during a journey by receiving sensor data providing information on both the physiological and environmental conditions in the vicinity of the passenger ([0034]: passenger service unit 26, suspended over the passenger seat 22 may include a light sensor 31, a camera 34, and at least one physiological sensor 36). Kneller discloses using these sensor inputs to control events within the passenger cabin ([0035], [0047], [0056], [0058-59], [0061], [0064]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato by receiving sensor data indicating physiological or environmental conditions of the passenger during a journey and responding to them by controlling events within the cabin as taught by Kneller in order to provide an enhanced passenger experience (Kneller [0029]).
Regarding claim 2, modified Sato teaches the system of claim 1, and Sato also teaches that the outputs to control the passenger's travel environment comprises one or more of signals to: control one or more properties of a passenger seat, and control lighting and/or air conditioning above and/or around the passenger's seat ([0087]).  
Regarding claim 3, modified Sato teaches the system of claim 1, and Sato also teaches that the at least one event is selected from a set of predefined events including: sleep, wake, stretch, exercise, eat, drink, stay awake, and engage in-flight entertainment (Fig. 5-6).  
Regarding claim 4, modified Sato teaches the system of claim 3, and Sato, as modified, also teaches that the sleep and wake events are associated with respective action outputs to automatically control a recline position of the passenger’s seat (Kneller [0059], see rejection of claim 1 for modification) and a lighting level above or around the passenger's seat (Sato [0103], [0125], [0138]).  
Regarding claim 5, modified Sato teaches the system of claim 1, and Sato also teaches that each scheduled events is associated with a respective timing parameter ([0124-139]: scheduled onset of sleep time and schedule arousal time govern when other events occur) and wherein the system is further operable to update the travel path data by adjusting respective timing parameters of the one or more affected events ([0101], [0115]).  
Regarding claim 6, modified Sato teaches the system of claim 1, and Sato also teaches that the retrieved data further includes information relating to at least one of the passenger's personal preferences, an in- flight meal schedule, and an automated cabin lighting schedule ([0073-74]).  
Regarding claim 7, modified Sato teaches the system of claim 1, and Sato also teaches that the generating data defining a dynamic event schedule is further operable to generate auxiliary data for an event defining the associated action output ([0093-95]).  
Regarding claim 8, modified Sato teaches the system of claim 1, but Sato, as modified, does not teach “determine a new event for the dynamic event schedule based on the received sensor inputs”.  However, Kneller also teaches this limitation ([0044]: based on the sensor data, the smart cabin control module may “learn” the habits of the passenger, e.g. which activities the passenger generally performs in sequence; Examiner considers the act of learning a passenger’s sequence of activities to involve determining new events). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to add new events to the schedule by learning a user’s general sequence of activities as taught by Kneller in order to better anticipate the needs of the passenger (Kneller [0044]).
Regarding claim 10, modified Sato teaches the system of claim 1, and Sato, as modified, also teaches that the sensor inputs providing information on the environmental conditions in the vicinity of the passenger are received from one or more of: temperature sensor(s), lighting sensor(s), humidity sensor(s), noise sensor(s), and altitude sensor(s) (Kneller [0034], see claim 1 for modification).
Regarding claim 11, modified Sato teaches the system of claim 1, and Sato, as modified, also teaches that the sensor inputs providing information on the physiological state of the passenger are received from one or more of: a body movement sensor, a sleep phase sensor, an eye movement sensor, a heart rate sensor, a body temperature sensor and an ingestible sensor (Kneller [0035], see claim 1 for modification).
Regarding claim 12, Sato teaches a method for dynamic travel event scheduling, comprising: 
retrieving stored data including information relating to a passenger's itinerary, the itinerary including at least one scheduled journey (step S101; [0071], [0119]); 
generating data defining a dynamic event schedule based on the retrieved data, the dynamic event schedule including at least one event associated with at least one action output (Fig. 5-6 and related text); and
[…]:
	[…];
identifying one or more affected events of the dynamic event schedule […] ([0101], [0115]: reduce or increase sleeping duration, i.e. advance or delay arousal event); and 
providing one or more action outputs to control the passenger's travel environment based on the at least one event (Fig. 7 and related text).  
Sato teaches that affected events are identified based on “degree of pleasantness of sleep” and “degree of tiredness” ([0101]) but Sato teaches that these states are determined based on a questionnaire prior to the flight ([0080]). Therefore, Sato does not teach “during the at least one scheduled journey: receiving one or more sensor inputs providing information on the physiological state of the passenger and/or environmental conditions in the vicinity of the passenger” or that affected events are identified “based on the received sensor inputs”. However, Kneller teaches an anticipatory passenger cabin which monitors a passenger during a journey by receiving sensor data providing information on both the physiological and environmental conditions in the vicinity of the passenger ([0034]: passenger service unit 26, suspended over the passenger seat 22 may include a light sensor 31, a camera 34, and at least one physiological sensor 36). Kneller discloses using these sensor inputs to control events within the passenger cabin ([0035], [0047], [0056], [0058-59], [0061], [0064]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato by receiving sensor data indicating physiological or environmental conditions of the passenger during a journey and responding to them by controlling events within the cabin as taught by Kneller in order to provide an enhanced passenger experience (Kneller [0029]).
Regarding claim 13, modified Sato teaches the method of claim 12, and Sato also teaches that the outputs to control the passenger's travel environment comprises one or more of signals to: control one or more properties of a passenger seat, and control lighting and/or air conditioning above and/or around the passenger's seat ([0087]).  
Regarding claim 14, modified Sato teaches the method of claim 12, and Sato also teaches that the at least one event is selected from a set of predefined events including: sleep, wake, stretch, exercise, eat, drink, stay awake, and engage in-flight entertainment (Fig. 5-6).  
Regarding claim 15, modified Sato teaches the system of claim 14, and Sato, as modified, also teaches that the sleep and wake events are associated with respective action outputs to automatically control a recline position of the passenger’s seat (Kneller [0059], see rejection of claim 1 for modification) and a lighting level above or around the passenger's seat (Sato [0103], [0125], [0138]).  
Regarding claim 16, modified Sato teaches the method of claim 12, and Sato also teaches that each scheduled events is associated with a respective timing parameter ([0124-139]: scheduled onset of sleep time and schedule arousal time govern when other events occur) and wherein the system is further operable to update the travel path data by adjusting respective timing parameters of the one or more affected events ([0101], [0115]).  
Regarding claim 17, modified Sato teaches the method of claim 12, and Sato also teaches that the retrieved data further includes information relating to at least one of the passenger's personal preferences, an in- flight meal schedule, and an automated cabin lighting schedule ([0073-74]).  
Regarding claim 18, modified Sato teaches the method of claim 12, and Sato also teaches that the generating data defining a dynamic event schedule is further operable to generate auxiliary data for an event defining the associated action output ([0093-95]).  
Regarding claim 19, modified Sato teaches the method of claim 12, but Sato, as modified, does not teach “determining a new event for the dynamic event schedule based on the received sensor inputs”.  However, Kneller also teaches this limitation ([0044]: based on the sensor data, the smart cabin control module may “learn” the habits of the passenger, e.g. which activities the passenger generally performs in sequence; Examiner considers the act of learning a passenger’s sequence of activities to involve determining new events). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to add new events to the schedule by learning a user’s general sequence of activities as taught by Kneller in order to better anticipate the needs of the passenger (Kneller [0044]).
Regarding claim 21, modified Sato teaches the method of claim 12, and Sato, as modified, also teaches that the sensor inputs providing information on the environmental conditions in the vicinity of the passenger are received from one or more of: temperature sensor(s), lighting sensor(s), humidity sensor(s), noise sensor(s), and altitude sensor(s) (Kneller [0034], see claim 1 for modification).
Regarding claim 22, modified Sato teaches the method of claim 12, and Sato, as modified, also teaches that the sensor inputs providing information on the physiological state of the passenger are received from one or more of: a body movement sensor, a sleep phase sensor, an eye movement sensor, a heart rate sensor, a body temperature sensor and an ingestible sensor (Kneller [0035], see claim 1 for modification).
Regarding claim 23, Sato, as modified, teaches a non-transitory computer-readable medium comprising machine executable instructions stored thereon that when executed perform a method in accordance with claim 10 ([0119]: “computer”; Examiner considers a non-transitory computer-readable medium with instructions that are executed to be inherent features of a “computer” that “serves as the parameter-setting unit B21”).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2007/0282159 A1) in view of Kneller (US 2009/0108649 A1) and Matsouka et al. (US 2013/0099011 A1).
Regarding claim 9, modified Sato teaches the system of claim 1, but Sato, as modified, is silent regarding one or more processors being configured to “output the travel path data as an interactive interface”.  However, Matsouka teaches using an interactive interface for adjusting a schedule of temperature control events (Fig. 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to output the event schedule on an interactive interface as taught by Matsouka in order to inform the passenger/crew of the schedule and allow them to make confirm it or changes ahead of time (Matsouka [0046]). 
Regarding claim 20, modified Sato teaches the method of claim 12, but Sato, as modified, is silent regarding “outputting the travel path data as an interactive interface”.  However, Matsouka teaches using an interactive interface for adjusting a schedule of temperature control events (Fig. 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to output the event schedule on an interactive interface as taught by Matsouka in order to inform the passenger/crew of the schedule and allow them to make confirm it or changes ahead of time (Matsouka [0046]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,546,274 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the patent are narrower than those of the instant application. Furthermore, in the case of claims 13, 15, and 17-22, a combination of claim 9 and claims 2, 4-8, and 11-12 of the patent would have been obvious in order to capture the subject matter of claims 2, 4-8, and 11-12 as a method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENNA M MOTT/Primary Examiner, Art Unit 3662